Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 1 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 2 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 3 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 4 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 5 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 6 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 7 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 8 of 10
Case 18-01287-TLM   Doc 128    Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document     Page 9 of 10
Case 18-01287-TLM   Doc 128     Filed 11/26/19 Entered 11/26/19 11:36:26   Desc Main
                              Document      Page 10 of 10
